                 Case 1:19-cr-00838-PAE Document 31
                                                 32 Filed 10/02/20 Page 1 of 1
                                                               30 ROCKEFELLER PLAZA   AUSTIN          LONDON
                                                               NEW YORK, NEW YORK     BEIJING         MOSCOW
                                                               10112-4498             BRUSSELS        NEW YORK
                                                                                      DALLAS          PALO ALTO
                                                               TEL +1 212.408.2500    DUBAI           RIYADH
                                                               FAX +1 212.408.2501    HONG KONG       SAN FRANCISCO
                                                               BakerBotts.com         HOUSTON         WASHINGTON




                                                                                      Brendan F. Quigley
                                                                                      TEL: 2124082520
                                                                                      FAX: 2122592520
         October 2, 2020                                                              brendan.quigley@bakerbotts.com

         Hon. Paul A. Engelmayer
         U.S. District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                                 Re: United States v. Amit Agarwal, No. 19 Cr. 838 (PAE)

         Dear Judge Engelmayer:

                             I, along with co-counsel Peter Skinner of Boies Schiller, represent Amit Agarwal
         in this matter.

                      A status conference is scheduled for October 8, 2020. I write, with the consent of
         the government, to request a 14-day adjournment of that conference.

                        The parties are in ongoing discussions regarding a potential resolution. The
         requested adjournment will allow the parties to continue those discussions and to be in a better
         position to advise the Court of the next steps in this case.

                        The defense consents to an exclusion of time under the Speedy Trial Act between
         October 8 and the date of the re-scheduled conference. The parties agree that ends of justice served
         by the exclusion outweigh the best interests of the public and the defendant in a speedy trial.



                                                                 Respectfully submitted,

                                                                 /s/ Brendan F. Quigley
                                                                 Brendan F. Quigley
GRANTED. The conference is adjourned to October 22, 2020 at 10:30 a.m. For the reasons
stated above, time is excluded, pursuant to 18 U.S.C. 3161(h)(7)(A), until October 22, 2020. The
parties are to notify the Court no later than October 8, 2020 whether this conference can take
place via video or whether it is to be an in person conference. The Clerk of Court is requested to
terminate the motion at Dkt. No. 31.
                                                                         10/2/2020
                                               SO ORDERED.


         Active 53576307.1
                                                                      
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge
